

115 HR 6500 IH: Veteran Empowerment and Training to Facilitate Agricultural Revitalization and Mobilization Act of 2018
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6500IN THE HOUSE OF REPRESENTATIVESJuly 24, 2018Mr. Walz (for himself, Mr. Denham, Ms. Pingree, Mr. Panetta, Mr. Bost, Mr. Lawson of Florida, Ms. Kuster of New Hampshire, Mr. O'Rourke, Ms. Esty of Connecticut, Mr. Kind, Mr. Sean Patrick Maloney of New York, Mr. Kilmer, Mr. McGovern, Mr. Ryan of Ohio, Mr. Gonzalez of Texas, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo expand the availability of programs of the Department of Agriculture to veteran farmers and
			 ranchers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veteran Empowerment and Training to Facilitate Agricultural Revitalization and Mobilization Act of 2018 or the VET-2-FARM Act of 2018.
		2.Availability of Department of Agriculture programs for veteran farmers and ranchers
 (a)Definition of veteran farmer or rancherSection 2501(e)(7) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)(7)) is amended—
 (1)in subparagraph (A), by striking or at the end; (2)in subparagraph (B), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (C)is a veteran (as defined in section 101 of that title) who has first obtained status as a veteran (as so defined) during the most recent 10-year period..
				(b)Federal crop insurance
 (1)Definition of veteran farmer or rancherSection 502(b) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)) is amended by adding at the end the following:
					
 (12)Veteran farmer or rancherThe term veteran farmer or rancher means a farmer or rancher who— (A)has served in the Armed Forces (as defined in section 101 of title 38, United States Code); and
							(B)
 (i)has not operated a farm or ranch; (ii)has operated a farm or ranch for not more than 10 years; or
 (iii)is a veteran (as defined in section 101 of that title) who has first obtained status as a veteran (as so defined) during the most recent 5-year period..
 (2)Crop insuranceSection 508 of the Federal Crop Insurance Act (7 U.S.C. 1508) is amended— (A)in subsection (b)(5)(E), by inserting , and veteran farmers or ranchers before the period at the end;
 (B)in subsection (e)(8)— (i)in the paragraph heading, by inserting and veteran after beginning; and
 (ii)by inserting or veteran farmer or rancher after beginning farmer or rancher each place it appears; and (C)in subsection (g)—
 (i)in paragraph (2)(B)(iii), in the matter preceding subclause (I), by inserting or veteran farmer or rancher after beginning farmer or rancher each place it appears; and (ii)in paragraph (4)(B)(ii)(II), by inserting and veteran farmers or ranchers after beginning farmers or ranchers.
 (3)Education and risk management assistanceSection 524(a)(4) of the Federal Crop Insurance Act (7 U.S.C. 1524(a)(4)) is amended— (A)in subparagraph (D)(ii), by striking and at the end;
 (B)in subparagraph (E), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (F)veteran farmers or ranchers.. (c)Down payment loan programSection 310E of the Consolidated Farm and Rural Development Act (7 U.S.C. 1935) is amended—
 (1)in subsection (a)(1), by striking qualified beginning farmers or ranchers and socially disadvantaged farmers or ranchers and inserting eligible farmers or ranchers; (2)in subsection (d)—
 (A)in paragraph (2)(A), by striking recipients of the loans and inserting farmers or ranchers; (B)by striking paragraph (3) and inserting the following:
						
 (3)encourage retiring farmers and ranchers to assist in the sale of their farms and ranches to eligible farmers or ranchers by providing seller financing;; and
 (C)in paragraph (4), by striking for beginning farmers or ranchers or socially disadvantaged farmers or ranchers and inserting the following: “for—  (A)beginning farmers or ranchers;
 (B)socially disadvantaged farmers or ranchers, as defined in section 355(e); or (C)veteran farmers or ranchers, as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)); and
 (D)in paragraph (5), by striking a qualified beginning farmer or rancher or socially disadvantaged farmer or rancher and inserting an eligible farmer or rancher; and (3)by striking subsection (e) and inserting the following:
					
 (e)Definition of eligible farmer or rancherIn this section, the term eligible farmer or rancher means— (1)a qualified beginning farmer or rancher;
 (2)a socially disadvantaged farmer or rancher, as defined in section 355(e); and (3)a veteran farmer or rancher, as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))..
 (d)Interest rate reduction programSection 351(e)(2)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1999(e)(2)(B)) is amended—
 (1)in the subparagraph heading, by inserting and veteran after Beginning; (2)in clause (i), by inserting or veteran farmers and ranchers (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))) before the period at the end; and
 (3)in clause (ii), by striking beginning. (e)National food safety training, education, extension, outreach, and technical assistance programSection 405(c) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7625(c)) is amended by inserting veteran farmers or ranchers (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))), after socially disadvantaged farmers,.
 (f)Administration and operation of noninsured crop assistance programSection 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) is amended—
 (1)in subsection (k)(2), by inserting , or a veteran farmer or rancher (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))) before the period at the end; and
 (2)in subsection (l)(4)— (A)in the paragraph heading, by inserting veteran, before and socially; and
 (B)by inserting and veteran farmers or ranchers (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))) before in exchange.
 (g)Funding for transition option for certain farmers or ranchersSection 1241(a)(1)(B) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(1)(B)) is amended by striking beginning farmers or ranchers and socially disadvantaged farmers or ranchers and inserting covered farmers or ranchers, as defined in section 1235(f)(1).
			(h)Supplemental agricultural disaster assistance
 (1)Definition of covered producerSection 1501(a) of the Agricultural Act of 2014 (7 U.S.C. 9081(a)) is amended— (A)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively; and
 (B)by inserting before paragraph (2) (as so redesignated) the following:  (1)Covered producerThe term covered producer means an eligible producer on a farm that is—
 (A)as determined by the Secretary— (i)a beginning farmer or rancher;
 (ii)a socially disadvantaged farmer or rancher; or (iii)a limited resource farmer or rancher; or
 (B)a veteran farmer or rancher, as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))..
 (2)Emergency assistance for livestock, honey bees, and farm-raised fishSection 1501(d) of the Agricultural Act of 2014 (7 U.S.C. 9081(d)) is amended by adding at the end the following:
					
 (4)Payment rate for covered producersIn the case of a covered producer that is eligible to receive assistance under this subsection, the Secretary shall provide reimbursement of 90 percent of the cost of losses described in paragraph (1) or (2)..
				3.Agricultural employment available to veterans
 (a)In generalSection 219 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6919) is amended— (1)in subsection (b)—
 (A)in paragraph (3), by striking and at the end; (B)in paragraph (4), by striking the period at the end and inserting a semicolon; and
 (C)by adding at the end the following new paragraphs:  (5)provide information to veterans concerning the availability of, and eligibility requirements for, positions identified within the Department of Agriculture that are available to employ or train veterans;
 (6)consult with the Secretary of Defense, the Secretary of Veterans Affairs, the Secretary of Labor, and the Administrator of the Small Business Administration with respect to carrying out activities that assist veterans with agriculture-related employment; and
 (7)establish and periodically update the website described in subsection (d).; and (2)by adding at the end the following new subsections:
					
						(d)Website required
 (1)In generalThe website required under subsection (b)(7) shall include the following: (A)Positions identified within the Department of Agriculture that are available to veterans for apprenticeships.
 (B)Apprenticeships, programs of training on the job, and programs of education that are approved for purposes of chapter 36 of title 38, United States Code.
 (C)Employment skills training programs for members of the Armed Forces carried out pursuant to section 1143(e) of title 10, United States Code.
 (D)Information designed to assist businesses, nonprofit entities, educational institutions, and farmers interested in developing apprenticeships, on-the-job training, educational, or entrepreneurial programs for veterans in navigating the process of having a program approved by a State approving agency for purposes of chapter 36 of title 38, United States Code. Such information shall include each of the following:
 (i)Contact information for relevant offices in the Department of Defense, Department of Veterans Affairs, Department of Labor, and Small Business Administration.
 (ii)Basic requirements for approval by each State approving agency. (iii)Recommendations with respect to training and coursework to be used during apprenticeships or on-the-job training that will enable a veteran to be eligible for agricultural programs.
 (iv)Examples of successful programs and curriculums that have been approved for purposes of chapter 36 of title 38, United States Code (with consent of the organization and without any personally identifiable information).
									(2)Review of website
 (A)In generalNot later than 5 years after the date of the enactment of this paragraph, and once every 5 years thereafter, the Secretary shall conduct a study to determine if the website required under subsection (b)(7) is effective in providing veterans the information required under paragraph (1).
 (B)Ineffective websiteIf the Secretary determines that the website is not effective under subparagraph (A), the Secretary shall—
 (i)notify the agriculture and veterans committees of such determination; and (ii)not earlier than 180 days after the date on which the Secretary provides notice under clause (i), terminate the website.
 (C)Agriculture and veterans committees definedIn this paragraph, the term agriculture and veterans committees means— (i)the Committee on Agriculture of the House of Representatives;
 (ii)the Committee on Agriculture, Nutrition, and Forestry of the Senate; (iii)the Committee on Veterans’ Affairs of the House of Representatives; and
 (iv)the Committee on Veterans’ Affairs of the Senate. (e)Consultation requiredIn carrying out this section, the Secretary shall consult with organizations that serve veterans..
 (b)Conforming amendmentSection 296(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended by adding at the end the following new paragraph:
				
 (9)The authority of the Secretary to carry out amendments made to this title by the Veteran Empowerment and Training to Facilitate Agricultural Revitalization and Mobilization Act of 2018..
			4.Report on veterans employed in agriculture
 (a)Report requiredNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary of Agriculture shall provide a report to the agriculture and veterans committees that includes the following:
 (1)Positions identified within the Department of Agriculture that are, on the date of such report, available for apprenticeships by service members or veterans.
 (2)A summary of the information on such positions that has been provided to the Department of Defense, the Department of Veterans Affairs, and the Department of Labor.
 (3)A summary of measures taken to partner with the Department of Defense to identify and develop potential career skills programs for service members who transition out of the armed services.
 (4)The information the Department of Agriculture is disseminating to agricultural entities to help such entities contact the Department of Defense to establish career skills programs.
 (5)The information the Department of Agriculture has provided to the Department of Defense, Department of Veterans Affairs, Small Business Administration, and the Department of Labor on available apprenticeships or on-the-job training available to veterans.
 (6)Information on how agricultural entities can contact the Department of Agriculture for technical assistance in establishing Department of Labor approved apprenticeships and Department of Defense approved on-the-job training opportunities.
 (b)Agriculture and veterans committees definedIn this section, the term agriculture and veterans committees has the meaning given the term in subsection (d)(2)(C) of section 219 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6919), as added by this Act.
			